


110 HR 2234 IH: Disabled Veterans Tax Fairness Act of

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2234
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Farr (for himself
			 and Mr. Filner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an extension of the period of limitation to file claims for refunds on account
		  of disability determinations by the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Tax Fairness Act of
			 2007.
		2.Special period of
			 limitation when uniformed services retired pay is reduced as a result of award
			 of disability compensation
			(a)In
			 GeneralSubsection (d) of section 6511 of the Internal Revenue
			 Code of 1986 (relating to special rules applicable to income taxes) is amended
			 by adding at the end the following new paragraph:
				
					(8)Special rules
				when uniformed services retired pay is reduced as a result of award of
				disability compensation
						(A)Period of
				limitation on filing claimIf the claim for credit or refund
				relates to an overpayment of tax imposed by subtitle A on account of—
							(i)the reduction of
				uniformed services retired pay computed under section 1406 or 1407 of title 10,
				United States Code, or
							(ii)the waiver of
				such pay under section 5305 of title 38 of such Code,
							as a
				result of an award of compensation under title 38 of such Code pursuant to a
				determination by the Secretary of Veterans Affairs, the 3-year period of
				limitation prescribed in subsection (a) shall be extended, for purposes of
				permitting a credit or refund based upon the amount of such reduction or
				waiver, until the end of the 1-year period beginning on the date of such
				determination.(B)Limitation to 15
				taxable yearsSubparagraph (A) shall not apply with respect to
				any taxable year which began more than 15 years before the date of such
				determination.
						.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to claims
			 for credit or refund filed after the date of the enactment of this Act.
			(c)Transition
			 RulesIn the case of a determination described in paragraph (8)
			 of section 6511(d) of the Internal Revenue Code of 1986 (as added by this
			 section) which is made by the Secretary of Veterans Affairs after December 31,
			 1989, and before the date of the enactment of this Act, such paragraph—
				(1)shall not apply
			 with respect to any taxable year which began before December 31, 1989,
			 and
				(2)shall be applied
			 by substituting the date of the enactment of the Disabled Veterans Tax
			 Fairness Act of 2007 for the date of such determination
			 in subparagraph (A) thereof.
				
